DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020, 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0035085, filed on 03/23/20 and Application No. KR10-2020-0060916, filed on 05/21/20.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Jong Park (Registration Number 60,953) on November 3, 2021.

Please replace the claims as follows: 

performing a homomorphic operation using one or more ciphertexts that are homomorphically encrypted based on an encryption key;
determining a count value for a ciphertext generated through the homomorphic operation based on count values for each of the one or more ciphertexts, wherein the count value is used to measure for determining whether the homomorphic operation can be performed using a corresponding ciphertext;
requesting a key management apparatus, which holds the encryption key and a decryption key corresponding to the encryption key, to re-encrypt the generated ciphertext based on the determined count value; 
acquiring, from the key management apparatus, a ciphertext generated by re-encrypting the generated ciphertext through decryption based on the decryption key and encryption based on the encryption key; and 
determining a count value for the acquired ciphertext to be a preset initial value.

3. (Currently Amended) The method of claim 1, wherein the determining comprises determining the count value for the generated ciphertext as being 

5. (Currently Amended) The method of claim 3, wherein, when the generated ciphertext is a ciphertext generated through the homomorphic operation of two ciphertext each of which is homomorphically encrypted based on the encryption key and count values for each of the two ciphertexts are different, the determining comprises determining the count value for the generated ciphertext as being greater than or equal to a larger value between the count values for each of the two ciphertexts 

6. (Currently Amended) The method of claim 1, wherein the determining comprises determining the count value for the generated ciphertext as being 

8. (Currently Amended) The method of claim 6, wherein, when the generated ciphertext is generated through the homomorphic operation of two ciphertexts each of which is homomorphically encrypted based on the encryption key and count values for each of the two ciphertexts are different, the determining comprises determining the count value for the generated ciphertext as being 

11. (Currently Amended) An apparatus for performing an operation, comprising: 
a calculation unit configured to perform a homomorphic operation using one or more ciphertexts that are homomorphically encrypted based on an encryption key and to determine a count value for a ciphertext generated through the homomorphic operation based on count values for each of the one or more ciphertexts, wherein the count value is used to measure for determining whether the homomorphic operation can be performed using a corresponding ciphertext; and 
a re-encryption requester configured to request a key management apparatus, which holds the encryption key and a decryption key corresponding to the encryption key, to re-encrypt the generated ciphertext based on the determined count value and to acquire, from the key management apparatus, a 
wherein the calculation unit is configured to determine a count value for the acquired ciphertext to be a preset initial value.

13. (Currently Amended) The apparatus of claim 11, wherein the calculation unit is further configured to determine the count value for the generated ciphertext as being 

15. (Currently Amended) The apparatus of claim 13, wherein, when the generated ciphertext is a ciphertext generated through the homomorphic operation of two ciphertext each of which is homomorphically encrypted based on the encryption key and count values for each of the two ciphertexts are different, the calculation unit is further configured to determine the count value for the generated ciphertext as being 

16. (Currently Amended) The apparatus of claim 11, wherein the calculation unit is further configured to determine the count value for the generated ciphertext as being 

18. (Currently Amended) The apparatus of claim 16, wherein, when the generated ciphertext is generated through the homomorphic operation of two ciphertexts each of which is homomorphically encrypted based on the encryption key and count values for each of the two ciphertexts are different, the count value for the generated ciphertext as being 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Tissot, U.S. Pub. Number 2018/0019983 A1, teaches Homomorphic refresh operations may form part of Gentry's cryptosystem in which it is possible to compute arbitrary numbers of additions and multiplications without increasing noise too much by “refreshing" the ciphertext periodically whenever the noise gets too large to allow correct future decryption. In these cases, each homomorphic refresh computation may be replaced by a simple decryption and fresh re-encryption of the data within the secure element.

Tueno, U.S. Pub. Number 2021/0083841 A1, teaches an algorithm consists of the bootstrapping procedure, which takes a ciphertext with large noise and outputs a ciphertext (of the same message) with a smaller amount of noise. With the current subject matter, the circuit's depth is kept low to ensure that the noise does not overwhelm the ciphertext and prevent correct decryption. This allows the usage of somewhat homomorphic encryption (SHE) and avoid bootstrapping. 


Shortell: Secure SURF with Fully Homomorphic Encryption, (published: 2017), teaches a method to offload the computations while maintaining security and privacy of the original data, since FHE scheme only can support a certain number of homomorphic operations before re-encryption is needed to refresh the ciphertext from decryption noise. Without this, the noise will cause decryption to fail. 
	
What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of determining a count value for a ciphertext generated through the homomorphic operation based on count values for each of the one or more ciphertexts, wherein the count value is used to measure for determining whether the homomorphic operation can be performed using a corresponding ciphertext; requesting a key management apparatus, which holds the encryption key and a decryption key corresponding to the encryption key, to re-encrypt the generated ciphertext based on the determined count value; acquiring, from the key management apparatus, a ciphertext generated by re-encrypting the generated ciphertext through decryption based on the decryption key and encryption based on the encryption key; and determining a count value for the acquired ciphertext to be a preset initial value, as claimed and without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/VU V TRAN/Examiner, Art Unit 2491